Citation Nr: 0734460	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-37 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which assigned a 20 
percent rating to the bilateral hearing loss effective March 
18, 2003.  

In October 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  Prior to April 5, 2005, the service-connected bilateral 
hearing loss was manifested by no more than Level VIII 
hearing in the right ear and Level IV hearing in the left 
ear. 

2.  From April 5, 2005, the service-connected bilateral 
hearing loss is manifested by no more than Level V hearing in 
the right ear and Level XI hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Prior to April 5, 2005, the criteria for a disability 
evaluation in excess of 20 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2007). 

2.  From April 5, 2005, the criteria for a 40 percent 
disability evaluation for bilateral hearing loss have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

The Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The RO assigned a 20 percent rating to the service-connected 
bilateral hearing loss under the provisions of Diagnostic 
Code 6100 from March 18, 2003.   

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100 prior to April 5, 2005.    



The veteran underwent a private audiometric evaluation in 
March 2003.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
75
80
100
LEFT
55
60
60
55

The average puretone threshold for the right ear was 78.25 
decibels.  Speech audiometry revealed speech recognition 
ability of 56 percent in the right ear.  The average puretone 
threshold for the left ear was 57.50 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the left ear.  

The findings of the March 2003 evaluation translates to level 
VIII hearing loss in the right ear and level III hearing loss 
in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a 20 percent 
rating and no higher under Table VII of the rating schedule.  
Therefore, the results of this examination do not support the 
assignment of a higher disability evaluation under Diagnostic 
Code 6100.  

The Board notes that Table VIA is for application in this 
case because the veteran's puretone thresholds for the left 
or right ears are more than 55 decibels in each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).  
See 38 C.F.R. §§ 4.85(c), 4.86(a).  When applied to Table 
VIA, the findings of the March 2003 evaluation translates to 
level VII hearing loss in the right ear and level IV hearing 
loss in the left ear.  This level of hearing loss warrants a 
20 percent rating and no higher under Table VII of the rating 
schedule.  Therefore, the results of this examination do not 
support the assignment of a higher disability evaluation 
under Diagnostic Code 6100.  

The veteran underwent a private audiometric evaluation in 
April 2003.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
75
80
95
LEFT
65
60
60
55

The average puretone threshold for the right ear was 81.25 
decibels.  Speech audiometry revealed speech recognition 
ability of 90 percent in the right ear.  The average puretone 
threshold for the left ear was 60 decibels.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the left ear.  

The findings of the April 2003 evaluation translates to level 
III hearing loss in the right ear and level III hearing loss 
in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a zero percent 
rating and no higher under Table VII of the rating schedule.  
Therefore, the results of this examination do not support the 
assignment of a higher disability evaluation under Diagnostic 
Code 6100.  

When applied to Table VIA, the findings of the April 2003 
evaluation translates to level VII hearing loss in the right 
ear and level IV hearing loss in the left ear.  This level of 
hearing loss warrants a 20 percent rating and no higher under 
Table VII of the rating schedule.  Therefore, the results of 
this examination do not support the assignment of a higher 
disability evaluation under Diagnostic Code 6100.  



The veteran underwent a VA (QTC) audiometric evaluation in 
October 2003.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
75
100
LEFT
55
60
65
60

The average puretone threshold for the right ear was 73.75 
decibels.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear.  The average puretone 
threshold for the left ear was 60 decibels.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the left ear.  

The findings of the October 2003 evaluation translates to 
level IV hearing loss in the right ear and level IV hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a 10 percent 
rating and no higher under Table VII of the rating schedule.  
Therefore, the results of this examination do not support the 
assignment of a higher disability evaluation under Diagnostic 
Code 6100.  

When applied to Table VIA, the findings of the October 2003 
evaluation translates to level VI hearing loss in the right 
ear and level IV hearing loss in the left ear.  This level of 
hearing loss warrants a 20 percent rating and no higher under 
Table VII of the rating schedule.  Therefore, the results of 
this examination do not support the assignment of a higher 
disability evaluation under Diagnostic Code 6100.  

The Board finds that the results of an October 2003 private 
audiometric report by Dr. B. cannot be considered when 
evaluating the veteran's hearing loss since the evaluation 
does not meet the requirements of 38 C.F.R. § 4.85(d) and 
does not comply with VA standard procedures for conducting 
audiometric evaluations.  In the report, Dr. B. does not 
report the puretone threshold in decibels for 1000, 2000, 
3000, and 4000 Hertz.  See also The Handbook of Standard 
Procedures and Best Practices for Audiology Compensation and 
Pension Examinations, page 14.    

The evidence of record shows that the veteran developed 
sudden hearing loss in the left ear subsequent to the October 
2003 VA (QTC) examination.  A private audiometric evaluation 
report dated in October 2004 indicates that the veteran 
recently developed sudden hearing loss in the left ear.  It 
was noted that the veteran had a positive history of chronic 
otitis media and benign paroxysmal positional vertigo.  The 
report does not provide the puretone threshold in decibels 
for 1000, 2000, 3000, and 4000 Hertz in either ear, so this 
audiometric report can not be used to rate the severity of 
the bilateral hearing loss.  

The veteran underwent another VA (QTC) audiometric evaluation 
in April 2005.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
60
95
LEFT
nr
nr
nr
nr

The average puretone threshold for the right ear was 67.50 
decibels.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear.  The average puretone 
threshold for the left ear was 110+ decibels.  Speech 
audiometry revealed speech recognition ability of zero 
percent in the left ear.  

The findings of the April 5, 2005 evaluation translates to 
level IV hearing loss in the right ear and level XI hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a 30 percent 
rating and no higher under Table VII of the rating schedule.  

When applied to Table VIA, the findings of the April 5, 2005 
evaluation translates to level V hearing loss in the right 
ear and level XI hearing loss in the left ear.  This level of 
hearing loss warrants a 40 percent rating and no higher under 
Table VII of the rating schedule, effective from April 5, 
2005, the date of the VA audiometric evaluation.  April 5, 
2005, is the date it is factually ascertainable that a 30 
percent rating is warranted.  

The Board notes that in the April 2005 VA QTC examination 
report, the examiner opined that the change in the hearing in 
the left ear from moderate sensorineural hearing loss to 
profound sensorineural hearing loss was not service-
connected.  However, the examiner did not give any reasons 
for this opinion and indicated that it was based upon case 
history.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board does not question the audiologist's skill or 
expertise.  However, the Board finds that the April 2005 
medical opinion to have limited probative value because the 
audiologist did not provide a rationale for the medical 
opinion.  Further, there is medical evidence which relates 
that veteran's hearing loss and ear infections to service.  
See the April 2003 medical statement by Dr. R.M. and the 
March 2003 statement by Dr. V.B.  In the October 2004 
audiometric report, Dr. I. indicated that the veteran 
recently had sudden hearing loss in the left ear. He noted 
that the veteran had a positive history of chronic otitis 
media and benign paroxysmal positional vertigo.  It was also 
noted that a recent Magnetic Resonance Imaging was negative.  
Thus, the Board finds that there is probative evidence of 
record that establishes that the left ear hearing loss is 
related to service, and it is proper for the Board to 
consider the April 2005 examination findings when evaluating 
the bilateral hearing loss.    

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability evaluation in 
excess of 20 percent for bilateral hearing loss prior to 
April 5, 2005.  However, the evidence of record supports the 
assignment of a 40 percent rating for bilateral hearing loss 
from April 5, 2005.  The claim for an increased rating is 
granted to that extent.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2003, prior to the 
initial AOJ unfavorable decision.  The letter advised the 
veteran of what was needed to substantiate the claim for an 
increased rating.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence that pertains to the claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2), and (3) are not at issue.  Regarding 
element (4) (degree of disability) and element (5) (effective 
date), the veteran was not provided with notice of these 
elements.  Notwithstanding this defective Dingess notice, the 
Board determines that the veteran is not prejudiced.   

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Regarding Dingess element (4) (degree of disability), the 
Board finds that the veteran had actual knowledge the 
evidence or information he needed to submit to substantiate 
the claim for an increased rating for bilateral hearing loss.  
The veteran submitted evidence of audiometric evaluations and 
he argued that he should be assigned a higher rating for the 
hearing loss.  The veteran's arguments show that she had an 
understanding as to how a claim for an increased rating for 
bilateral hearing loss was substantiated and he had actual 
knowledge of the applicable rating criteria.  Under these 
circumstances, the Board finds that the record fails to show 
prejudicial error due to the defective content of the VCAA 
notice.  Regarding element (5) (effective date), the veteran 
was not provided with notice of how an effective date is 
assigned.  However, as discussed above, this claim is 
partially granted and the effective date assigned is an 
appealable issue.  The record fails to show prejudicial error 
as to timing or content of the VCAA notice.

The Board finds that the duty to assist has been met.  The 
veteran identified treatment by Drs. J.B., R.M., R.B., and 
V.B.  Reports, audiometric evaluations, and or treatment 
records from these doctors were obtained.  The veteran was 
afforded VA examinations in October 2003 and April 2005 in 
order to determine the nature and severity of the hearing 
loss.  There is no identified relevant evidence that has not 
been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected bilateral hearing loss 
prior to April 5, 2005 is not warranted, and the appeal is 
denied.

Entitlement to a 40 percent disability evaluation for the 
service-connected bilateral hearing loss from April 5, 2005 
is warranted, and the appeal is granted to that extent.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


